— Appeal by defendant, as limited by his motion, from a sentence (Indictment Nos. 145/74 and 215/74) of the County Court, Orange County, imposed March 3, 1975, upon his conviction of operating a motor vehicle while under the influence of alcohol, as a felony, upon his plea of guilty, the sentence being one year in the county jail and revocation of his driver’s license. Sentence modified, as a matter of discretion in the interest of justice, by reducing the period of incarceration to the time already served; and, as so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Cohalan, Acting P. J., Margett, Christ, Brennan and Munder, JJ., concur.